Driskill Jr v. Westmoreland                                         






NO. 10-91-107-CV

IN THE
COURT OF APPEALS
FOR THE
TENTH DISTRICT OF TEXAS
AT WACO

* * * * * * * * * * * * *

          THOMAS L. DRISKILL, JR.,
                                                                                            Appellant
          v.

          RICHARD P. (PAT) WESTMORELAND, JR.,
                                                                                            Appellee

* * * * * * * * * * * * *

 From 12th Judicial District Court
Madison County, Texas
Trial Court # 6476

* * * * * * * * * * * * *

O P I N I O N

* * * * * * *
          This appeal was perfected from a judgment signed on February 25, 1991.
          By motion Appellant states that the parties have reached an agreement to settle and dispose
of all matters, claims, and actions and and moves for dismissal.  The motion is granted.  The
appeal is dismissed.
                                                                                 PER CURIAM

Before Chief Justice Thomas,
          Justice Cummings and
          Justice Vance
Dismissed
Opinion delivered and filed September 11, 1991
Do not publish